DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is in response to amendments and TD filed on and approved on 06/11/2021.
Allowable Subject Matter
Claims 1, 4-21, and 34-45 are allowed.
The following is an examiner’s statement of reasons for allowance:
The invention in question is for a ticket issuer server for providing digital instant lottery tickets on a digital ledger comprising the steps of obtaining an encryption key from a key issuer, encrypting a prize code with the encryption key, creating an object to represent the instant lottery ticket, and storing the object in a ledger.  Further the digital ledger comprising a blockchain infrastructure that supports execution of smart contracts wherein the lottery ticket comprises a smart contract instant lottery ticket (SILT) and wherein the object comprises the smart contract and storing the object in the digital ledger by publishing the smart contract to the blockchain infrastructure.  The object including a ticket owner address attribute, ticket issuer address attribute, key issuers address attribute, and the encrypted prize code.  The smart contract comprising a constructor function that sets the values of the attributes and wherein the function further sets the value of a state attribute and a ticket cost attribute with the state attribute being set to sellable to indicate the SILT can be sold.  The closets prior art of record, Ovalle (US Pub. No. 2018/0096752 A1) teaches a wagering game system comprising an instant lottery game wherein the ticket information is stored as a blockchain object in a digital ledger.  The ticket further encrypting the prize code.  The object storing attribute information such as owner address information.  The system comprising computer structure to support the game including servers.  However, Ovalle and .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN L MYHR whose telephone number is (571)270-7847.  The examiner can normally be reached on 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on (571) 272-4430.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/JUSTIN L MYHR/Primary Examiner, Art Unit 3715                                                                                                                                                                                                        6/17/2021